IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-72,017-02


JAVIER R. FRANCO, Relator

v.

DALLAS DISTRICT CLERK, Respondent




ON PETITION FOR A WRIT OF MANDAMUS
CAUSE NOS. W06-49271-T(A); W05-45718-T(A); W05-45713-T(A) 
IN THE 283rd JUDICIAL DISTRICT COURT
FROM DALLAS COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he  contends that he  filed an application for a writ of habeas corpus
in the 283rd Judicial District Court of Dallas County, that the trial court signed an untimely order
designating issues, and that the application has not yet been forwarded to this Court. "Without a
timely entry of an order designating issues, Article 11.07 imposes a duty upon the clerk of the trial
court to immediately transmit to this Court the record from the application for a writ of habeas
corpus." Dejean v. District Clerk, Dallas County, 259 S.W.3d 183, 184 (Tex. Crim. App. 2008). 
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of 
Dallas County, is ordered to file a response, which may be made by: submitting the record on such
habeas corpus application; submitting a copy of a timely filed order which designates issues to be
investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); stating that the
nature of the claims asserted in the application filed by Relator is such that the claims are not
cognizable under Tex. Code Crim. Proc. art 11.07, § 3; or stating that Relator has not filed an
application for habeas corpus in Dallas County.  Should the District Clerk respond with an order
designating issues, the response shall contain documentation showing the date that the attorney
representing the state was served with the 11.07 application. This motion for leave to file a writ of
mandamus shall be held in abeyance until the respondent has submitted the appropriate response. 
Such response shall be submitted within 30 days of the date of this order.


Filed: July 29, 2009
Do not publish